         Case 1:21-mj-02057-MBB Document 1-2 Filed 02/05/21 Page 1 of 6




                         AFFIDAVIT IN SUPPORT OF COMPLAINT

       I, Special Agent Adalberto Garcia, being duly sworn, depose and state that:

                                       INTRODUCTION

       1.      I am a Special Agent with the Drug Enforcement Administration (“DEA”) and have

been so employed for over a year. I graduated from the DEA Special Agent Academy in 2019.

Prior to that, I was employed as a Police Officer with the Nashua, New Hampshire Police

Department for over eleven years. For approximately four years, I was assigned to the Detective

Bureau. For three of those years, I was assigned to the Nashua Police Department Drug Unit.

While working in the drug unit, I was primarily assigned to the DEA High Intensity Drug

Trafficking Area Task Force in the Manchester, New Hampshire District Office (“MDO”), where

I was deputized as a DEA Task Force Officer. Since becoming a Special Agent with DEA, I have

been assigned to the DEA Cross Border Initiative Task Force (“CBI”) located in Massachusetts.

In addition to the DEA academy, I have attended narcotic and criminal investigation training

classes put on by the New Hampshire Police Standards and Training Council, the DEA, and the

Nashua Police Department. My duties and responsibilities include the investigation of federal

crimes, including violations of 21 U.S.C. §841(a)(1).

       2.      I have received significant training in the field of narcotics enforcement and

investigations. Through my training and experience, I am familiar with the habits, methods,

routines, practices, and procedures commonly employed by persons engaged in the trafficking of

illegal drugs. Through my training, education, and experience, I have become familiar with the

manner in which drug distribution organizations conduct their illegal activities, including




                                                1
         Case 1:21-mj-02057-MBB Document 1-2 Filed 02/05/21 Page 2 of 6




purchasing, manufacturing, storing, and distributing narcotics, the laundering of illegal proceeds,

and the efforts of persons involved in such activity to avoid detection by law enforcement.

       3.      I have participated in all aspects of drug investigations, including physical

surveillance, surveillance of undercover transactions, the introduction of undercover agents, the

execution of search warrants, the effecting of arrests, and debriefings of defendants, informants

and witnesses who had personal knowledge regarding major narcotics trafficking organizations. I

have also reviewed recorded conversations and telephone, financial, and drug records. Through

my training and experience, I have become familiar with the manner in which illegal drugs are

imported, transported, stored, and distributed, and the methods of payment for such drugs. I have

also become familiar with the manner in which narcotics organizations use various forms of

violence and intimidation in furtherance of their narcotics trafficking activity, to protect their

operations, members, narcotics, and narcotics proceeds.

       4.      Based on my training and experience, I am familiar with the methods of operation

employed by drug traffickers operating at the local, statewide, national, and international levels,

including those involving the distribution, storage, and transportation of controlled substances and

the collection of money that constitutes the proceeds of drug-trafficking activities. Specifically, I

am familiar with the manner in which drug traffickers use vehicles, common carriers, mail and

private delivery services, and a variety of other means to transport and distribute narcotics and the

proceeds of narcotics trafficking. I am familiar with the manner in which drug traffickers often

store drugs and drug proceeds in storage sites commonly referred to as “stash houses.” I also am

familiar with the manner in which drug traffickers use telephones, coded or slang-filled telephone

conversations, text messages, pager messages, and other means to facilitate their illegal activities.


                                                 2
         Case 1:21-mj-02057-MBB Document 1-2 Filed 02/05/21 Page 3 of 6




                                    PURPOSE OF AFFIDAVIT

        5.      I submit this affidavit in support of an application for a criminal complaint alleging

that on February 4, 2021, Juan Gabriel Bautista Vargas (“BAUTISTA”) possessed with intent to

distribute 400 grams or more of fentanyl, in violation of Title 21, United States Code, Sections

841(a)(1) & (b)(1)(A)(vi).

        6.      Based on the facts set forth in this affidavit, there is probable cause to believe that

BAUTISTA has violated 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vi) (possession with intent to

distribute 400 grams or more of fentanyl).

        7.      As part of my duties, I am currently participating in an investigation into the

criminal activity of BAUTISTA.         I am familiar with the facts and circumstances of this

investigation, and I have received information from a variety of sources, including but not limited

to other law enforcement officers and agents, and my personal review of records and reports

relating to the investigation.

        8.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses, among other things. This

affidavit is intended to show that there is probable cause for the requested complaint and warrant

and does not set forth all of my knowledge about this matter.

                                        PROBABLE CAUSE

        9.      On February 4, 2021, at the direction and under the supervision of investigators, a

confidential source (“CS”) sent a text message to telephone number 857-423-0207 (the “0207

Phone”) for purposes of arranging a purchase of fentanyl. CS was cooperating with investigators

after being found in possession of a large quantity of various controlled substances. CS cooperated


                                                  3
         Case 1:21-mj-02057-MBB Document 1-2 Filed 02/05/21 Page 4 of 6




in hopes of receiving leniency in the charging and/or sentencing for this conduct. CS may be

willing to testify. CS told investigators that the user of the 0207 Phone has supplied CS with

fentanyl in the recent past. All of the following text communications were conducted in English

and preserved.

       10.       In particular, at approximately 3:50 p.m. CS sent a text message to the 0207 Phone

asking, “Can I see you, I have what I owe you.” CS was asking to see his/her supplier for purposes

of obtaining more fentanyl, and explaining that s/he had the money owed to the supplier from a

prior delivery of fentanyl provided to CS on consignment. The user of the 0207 Phone responded,

“OK, I’m just in a hurry, I have to pay 22 thousand,” which investigators believe referred to money

the user of the 0207 Phone owed to his supplier up the distribution chain. CS asked, “What do I

owe you?” and the user of the 0207 Phone responded, “7450.” CS explained to investigators that

“7450” referred to $7,450, which, based on my training and experience, I know to be consistent

with the street price of approximately 500 grams of fentanyl. The user of the 0207 Phone asked,

“Do you want me to send it to you right now….are you in the same?” CS reported to investigators

that s/he understood the user of the 0207 Phone to be asking if CS wanted the fentanyl delivered

immediately (“right now”), and whether CS was located at the same address as the last fentanyl

delivery (“are you in the same?”). CS confirmed that s/he wanted the delivery now, and provided

the user of the 0207 Phone with CS’s new address, a hotel room in Boston. After several logistical

messages confirming the timing of the delivery, at approximately 6:11 p.m., the user of the 0207

Phone notified CS that their runner who would deliver the fentanyl had arrived at the hotel. The

user of the 0207 Phone asked CS, “What room are you in?” and CS responded with the room

number at approximately 6:17 p.m.


                                                 4
             Case 1:21-mj-02057-MBB Document 1-2 Filed 02/05/21 Page 5 of 6




           11.      At approximately 6:18 p.m., investigators conducting surveillance of CS’s hotel

room observed the defendant, BAUTISTA, arrive outside CS’s hotel room. BAUTISTA was the

only individual in the area of CS’s hotel room at this time, which was at the end of a hallway on

the 9th floor. Investigators approached BAUTISTA and told him they knew why he was there, and

a Spanish-speaking agent read him his Miranda rights in his native language of Spanish.

BAUTISTA executed a written Miranda waiver, again in Spanish. BAUTISTA provided an

identification card bearing his photograph and his name from the Dominican Republic.

Investigators pat-frisked BAUTISTA and felt a large bulge in his jacket and located a large heat-

sealed clear bag containing a light brown powder inside his jacket in a pocket. The bag weighed

approximately 505 grams with the packaging. BAUTISTA told investigators, in Spanish, that he

was sent to deliver the approximately “500” grams of “fentanyl” to “[CS’s first name]”1 for

“$7,500.” BAUTISTA was arrested and taken into state custody overnight.

           12.      A TruNarc field test of the substance was inconclusive, but, based on my training

and experience, the color and consistency of the powder, the price, and BAUTISTA’s admissions,

I believe the substance likely contains fentanyl.

                                                          //
                                                          //
                                                          //
                                                          //
                                                          //
                                                          //
                                                          //




1
    BAUTISTA provided CS’s true first name, which I am omitting to protect CS’s identity.
                                                          5
        Case 1:21-mj-02057-MBB Document 1-2 Filed 02/05/21 Page 6 of 6




       13.    Based on the foregoing, there is probable cause to believe that, on February 4, 2021,

BAUTISTA possessed with intent to distribute 400 grams or more of fentanyl, in violation of Title

21, United States Code, Sections 841(a)(1) & (b)(1)(A)(vi).




                                                    Ad lb t G
                                                    Adalberto
                                                    A         Garcia
                                                                  i
                                                    DEA Special Agent

Sworn to by telephone in accordance with Fed. R. Crim. P. 4.1, this th day of February, 2021.



                                                    ______________________________
                                                    HONORABLE MARIANNE B. BOWLER
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    DISTRICT OF MASSACHUSETTS




                                                6
